GARDEN, JUDGE:
At approximately 9:00 p.m. on the evening of November 4, 1975, the claimant fell into a rather large hole on a bridge adjacent to U.S. Route 119 in Logan County, West Virginia. The hole was approximately two feet in diameter, and she fell into the hole up to the area of her hips. She was taken to the Logan General Hospital where whe was given emergency treatment and thereafter returned home, but later that evening she was forced to return to the hospital and was admitted by reason of hemorrhaging.
She remained in Logan General Hospital until November 11, 1975 where her injury was diagnosed as traumatic vaginal bleeding. She returned to the Logan Hospital on November 17, 1975 and remained there until November 19, 1975 when she was transferred by ambulance to the Charleston Area Medical Center where she was confined until November 26, 1975. She returned to the Charleston Area Medical Center on November 27,1975 and was discharged on November 29, 1975. Again on January 8, 1976 she was admitted to the Charleston Area Medical Center and was subsequently discharged on January 18, 1976. During these five hospitalizations, she underwent at least three surgical procedures in an attempt to correct the vaginal bleeding.
Claimant and respondent, by counsel, in a written stipulation, stipulate that the respondent was aware of the deteriorating condition of the bridge but had effected no repairs to the bridge until after the claimant’s accident. Consequently, we conclude that the respondent is liable for the injury sustained by the claimant. The stipulation further sets forth the fact that the claimant and respondent by counsel have agreed to settle this claim for an amount of $6,000.00.
While the Court file does not contain copies of all the medical expenses incurred by the claimant, it does reflect that the total *215hospital expense for the five separate confinements amounted to $4,553.65. A bill from Dr. Ray M. Kessel of Logan in the amount of $165.00 and a bill for the ambulance for the trip from Logan to Charleston in the amount of $107.50 were both filed as exhibits in the case. It can thus be seen that the total specials exceed the sum of $4,800.00.
As indicated above, believing that liability exists and being of the further opinion that the proposed settlement is fair and equitable, an award is hereby made to the claimant in the amount of $6,000.00.
Award of $6,000.00.